Exhibit 10.1 First National Bank CHANGE IN TERMS AGREEMENT Principal $5,500,000.00 Loan Date 07-31-2009 Maturity 08-31-2009 Loan No 8558931 Call / Coll 01 BA Account Officer *** Initials References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: M-Tron Industries 100 Douglas Ave Yankton, SD 57078 Lender: First National Bank of Omaha 114th & Dodge 11404 W Dodge RD Omaha, NE 68154 Principal Amount:$5,500,000.00 Date of Agreement:July 31, DESCRIPTION OF EXISTING INDEBTEDNESS.Promissory Note dated June 30, 2008 in the amount of $5,500,000.00. DESCRIPTION OF COLLATERAL.Security Agreement dated October 14, 2004 covering blanket Business Assets. DESCRIPTION OF CHANGE IN
